DENTSPLY INTERNATIONAL

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

 

(Effective January 1, 1999)

 

 

 

ARTICLE I

INTRODUCTION

 

1.1

Name. The name of this Plan is the DENTSPLY INTERNATIONAL Supplemental Executive
Retirement Plan ("Plan").

 

1.2

Effective Date. The effective date of the Plan is January 1, 1999.

 

1.3

Purpose. This Plan is established, effective January 1, 1999, by DENTSPLY
International Inc. ("DENTSPLY") for the purposes of providing additional
retirement benefits for a select group of management and/or highly compensated
employees of the Employer.

 

This Plan provides for the crediting by the Employer of retirement funds to
accounts established under this plan for Eligible Employees. All contributions
under the Plan credited to Participants shall be in the form of unfunded
recordkeeping entries that shall be credited with earnings as specified in this
plan.

 

--------------------------------------------------------------------------------

ARTICLE II

DEFINITIONS

 

Capitalized terms which are not defined herein shall have the same meaning as
ascribed to them in the Company’s Employee Stock Ownership Plan (“ESOP”).
Whenever the following initially capitalized words and phrases are used in this
Plan, they have the meanings specified below unless the context clearly
indicated to the contrary:

 

2.1

"Administrator" shall be the individual or individuals appointed by the
Committee to assist in administration of this Plan.

 

2.2

“Affiliates” shall mean any organization which is controlled by or under common
control with DENTSPLY.

 

2.3

"Beneficiary" shall mean such person or legal entity as may be designated by a
Participant under Section 5.3 to receive benefits hereunder after such
Participant's death.

 

2.4

"Board" shall mean the Board of Directors of DENTSPLY, as constituted from time
to time.

 

2.5

"Change in Control" shall mean the occurrence, at any time during the term of
the Plan of any of the following events:

 

 

(a)

The acquisition of any individual, entity or group (within the meaning of
Section 12(d)(3) of the Exchange Act) (a "Person") (other than the Company or
any benefit plan sponsored by the Company) of beneficial ownership (within the
meaning of Rule 13d-3 under the Exchange Act) of 20% or more of either (i) the
then outstanding shares of the Common Stock (the "Outstanding Common Stock") or
(ii) the combined voting power of the then outstanding securities of the Company
entitled to vote generally in the election of directors (the "Voting
Securities"); or

 

 

(b)

Individuals who, as of the effective date of the Plan, constitute the Board (the
"Incumbent Board") cease for any reason to constitute at least one-third (1/3)
of the Board (rounded down to the nearest whole number), provided that any
individual whose election or nomination for election was approved by a vote of
at least a majority of the directors then comprising the Incumbent Board shall
be considered as though such individual were a member of the Incumbent Board,
but excluding, for this purpose, any such individual whose initial assumption of
office is in connection with an actual or threatened election contest relating
to the election of the Directors of the Company (as such terms are used in Rule
14a-11 of Regulation 14A under the Exchange Act); or

 

--------------------------------------------------------------------------------

 

 

(c)

Consummation by the Company of a reorganization, merger, or consolidation (a
"Business Combination"), in each case, with respect to which all or
substantially all of the individuals and entities who were the respective
beneficial owners of the outstanding common stock and voting securities
immediately prior to such Business Combination do not, following such Business
Combination, beneficially own, directly or indirectly, more than 50% of,
respectively, the then outstanding voting securities entitled to vote generally
in the election of directors, as the case may be, of the corporation resulting
from such Business Combination in substantially the same proportion as their
ownership immediately prior to such Business Combination of the outstanding
common stock and voting securities, as the case may be; or

 

 

(d)

Consummation of a complete liquidation or dissolution of the Company, or sale or
other disposition of all or substantially all of the assets of the Company other
than to a corporation with respect to which, following such sale or disposition,
more than 50% of, respectively, the then outstanding shares of common stock and
the combined voting power of the then outstanding voting securities entitled to
vote generally in the election of directors is then owned beneficially, directly
or indirectly, by all or substantially all of the individuals and entities who
were the beneficial owners, respectively, of the outstanding common stock and
voting securities immediately prior to such sale or disposition in substantially
the same proportions as their ownership of the outstanding common stock and
voting securities, as the case may be, immediately prior to such sale or
disposition.

 

2.6

"Committee" shall mean the Human Resources Committee of the Board.

 

2.7

“Company” shall mean DENTSPLY and any of its Affiliates.

 

2.8

"Compensation" shall mean a Participant's base salary plus any incentive awards
and bonuses payable for a Plan Year but not including any income from or
pertaining to stock options.

 

--------------------------------------------------------------------------------

 

2.9

"Credited Service" shall have the same meaning as defined in the DENTSPLY
Employee Stock Ownership Plan; however, Credited Service prior to January 1,
1992 shall be ignored for purposes of this Plan.

 

2.10

"DENTSPLY Contribution Account" shall mean the recordkeeping account established
by the Administrator for each Participant to which the DENTSPLY contribution on
each participant's behalf shall be allocated. A Participant shall immediately
become 100% vested in his/her DENTSPLY Contribution Account if there is a Change
in Control.

 

2.11

"Disability" shall mean a Participant is unable to perform his/her duties for
six months and the Committee reasonably determines that Participant is unlikely
to return to his/her regular duties.

 

2.12

"Eligible Employee" shall mean a Vice President or General Manager employed by
the Employer in the United States, any Corporate Officer and other positions of
significant status, who have been designated by the Board of Directors to be
eligible to participate in the plan.

 

2.13

"Employer" shall mean DENTSPLY International ("DENTSPLY") and any of its
subsidiaries.

 

2.14

"Participant" shall mean an individual on whose behalf employer contributions
have been credited under this Plan.

 

2.15

"Plan Year" shall mean the calendar year.

 

2.16

"Plan" shall mean DENTSPLY Supplemental Executive Retirement Plan.

 

--------------------------------------------------------------------------------

ARTICLE III

PARTICIPATION BY ELIGIBLE EMPLOYEES

 

3.1

Participation. Participation in this Plan is limited to Eligible Employees.
Employees who were previously eligible to participate in this Plan may continue
to maintain account balances under this Plan. An Eligible Employee shall
participate in the Plan as determined by the Board. A Participant who separates
from service with the Employer will cease participation hereunder.

 

3.2

Immediate Cash-Out of Ineligible Employee. This Supplemental Executive
Retirement Plan is intended to be an unfunded "top-hat" plan, maintained
primarily for the purpose of providing retirement benefits for a select group of
management or highly compensated employees. If a Participant ceases to be an
Eligible Employee, the Participant's account balance shall continue to be
deferred until the earliest occurrence of an event specified in Section 5.
Notwithstanding the foregoing, if the continued deferral of any Participant
jeopardizes the "top-hat" status of the Plan, in the Committee's sole
discretion, one hundred percent (100%) of such Participant's vested DENTSPLY
Contribution Account shall be paid to the Participant immediately.

 

--------------------------------------------------------------------------------

ARTICLE IV

DENTSPLY CONTRIBUTIONS

 

4.1

Annual DENTSPLY Contributions. The following contributions shall be made to the
DENTSPLY Contribution Account for each Participant for each Plan Year:

 

 

(i)

A contribution equal to the percentage allocated under the DENTSPLY
International Employee Stock Ownership Plan for the same Plan Year. For purposes
of the allocation under this Section 4.1(i) only Compensation in excess of the
limitations on Compensation imposed by Internal Revenue Code 401(a)(17) for a
Plan Year ($160,000 in 1998) shall be taken into account.

 

 

(ii)

A contribution equal to 11.7% of Compensation. For purposes of the allocation
under this Section 4.1(ii), total Compensation shall be taken into account. The
contribution provided by this Section 4.1(ii) shall be reduced by the
contribution provided by the sum of Section 4.1(1)above, plus the contribution
provided to the Participant under the DENTSPLY International Employee Stock
Ownership Plan for the Plan Year.

 

4.2

Vesting of DENTSPLY Contributions. A Participant as of January 1, 1999 will
become 100% vested in his DENTSPLY Contribution Account upon the completion of
three years of Credited Service. A Participant who first becomes a Participant
after January 1, 1999 shall be 100% vested in his DENTSPLY Contribution Account
following the Participant's completion of seven years of Credited Service. A
Participant who terminates employment prior to completing seven years of
Credited Service shall be partially vested in his DENTSPLY Contribution Account,
in accordance with the following schedule:

 

--------------------------------------------------------------------------------



Total Credited Service

Vested Percentage

Less than 3 years

0%

3 years

20%

4 years

40%

5 years

60%

6 years

80%

7 years

100%

 

Notwithstanding the above, a Participant shall become 100% vested upon
Disability or death while actively employed.

 

4.3

Foreign Participants. In calculating the contribution for foreign Participants,
any contribution shall be reduced by the value of pension benefits or
allocations made for such Participant by the Company under other pension or
retirement plans or benefit programs.

 

4.4

Forfeiture of Benefits. Notwithstanding anything herein contained to the
contrary, no payment of any retirement benefits hereunder shall be made and all
rights under this Plan shall be forfeited if the Committee unanimously
determines that any of the following events occur:

 

 

(a)

The Participant is terminated for gross or willful misconduct or becomes
employed with a competitor within two years of termination of employment.

 

 

(b)

The Participant has committed or participated in an act of fraud or dishonesty
against DENTSPLY; or

 

 

(c)

The Participant has willfully and intentionally engaged in any activity or
conduct which is adverse to the best interests of DENTSPLY and could result in a
material loss to DENTSPLY or its business.

 

--------------------------------------------------------------------------------

ARTICLE V

DISTRIBUTIONS

 

5.1

Distribution Date. Distribution of a Participant's vested DENTSPLY Contribution
Account, subject to the elections provided for in Section 5.2, shall commence as
of the Participant's termination of employment for any reason.

 

5.2

Method of Payment.

 

 

a.

Distributions under this Plan of an account which is based on the interest
election under Section 6.2 shall be paid in cash. A distribution of a
Participant's vested account balance invested in DENTSPLY Common Stock shall be
paid in such Common Stock.

 

 

b.

The Participant may elect to have his or her benefit distributed in annual
installments for a period of up to five (5) years from the date of the first
distribution, which shall be no later than one (1) year from the date of
termination of employment. This election shall be made by submitting a completed
Election of Payment Form to the Administrator. In the absence of a timely
election, distribution shall be made in the form of a lump sum within thirty
(30) days of the date of termination of employment.

 

5.3

Distributions on Death. In the event of a Participant's death before his
DENTSPLY Contribution Account has been distributed, distribution shall be made
to the Beneficiary selected by the Participant within thirty (30) days after the
date of death (or, if later, after the proper Beneficiary has been identified).
A Participant may from time to time change his designated Beneficiary without
the consent of such Beneficiary by filing a new designation in writing with the
Administrator. If no Beneficiary designation is in effect at the time of the
Participant's death, or if the designated Beneficiary is missing or has
predeceased the Participant, distribution shall be made to the Participant's
surviving spouse, or if none, to his surviving children per stirpes, and if
none, to his estate.

 

5.4

Distribution on Change of Control. In the event of a change in control as
defined in this Plan, each Participant will be given the option to receive the
value of his DENTSPLY Contribution Account in a lump sum no later that sixty
(60) days after the Change in Control. An optional distribution received subject
to this Section 5.4 must represent the entire DENTSPLY Contribution Account and
will be subject to a five percent (5%) penalty reduction.

 

 

5.5

Valuation of Distributions. All distributions under this Plan shall be based
upon the amount credited to a Participant's DENTSPLY Contribution Account as of
the last business day of the month immediately preceding the date of the
distribution. The amount of installments payable to a Participant electing
distribution through installments shall be determined by dividing the amount
credited to the Participant's vested DENTSPLY Contribution Account by the
remaining number of installments, including the current installment, to be paid.
It is understood that administrative requirements may lead to a delay between
such valuation date and the date of distribution, not to exceed thirty (30)
days.

 

--------------------------------------------------------------------------------

ARTICLE VI

ACCOUNTS

 

6.1

DENTSPLY Contribution Account. The Administrator shall establish and maintain,
or cause to be established and maintained, a separate DENTSPLY Contribution
Account for each participant. Each Participant's account shall be credited with
earnings, for recordkeeping purposes only, as provided in Section 6.2. A
Participant's DENTSPLY Contribution Account shall be maintained solely for the
purposes of measuring the amounts to be paid under this Supplemental Executive
Retirement Plan. The Employer shall not be required to fund or secure the
Account in any way. The Employer's obligation to Participants hereunder is
purely contractual.

 

6.2

Crediting of Earnings and Statement of Account.

 

 

a)

The Participant's DENTSPLY Contribution Account shall be credited with Employer
contribution credits and earnings annually or, as applicable, upon a
Distribution. The amount of earnings to be credited each year shall be based on
the investment selected by the Participant. The Participant may choose from the
following investments with respect to contributions credited for each Plan Year:
(i) DENTSPLY Common Stock (any dividends will be reinvested in the Participant's
DENTSPLY Contribution Account), or (ii) U.S. Government 30-year Treasury bonds
as quoted in The Wall Street Journal or any Government bond that replaces the
30-year bond and that has the longest duration up to 30 years (average yield for
the month of January used for each Plan year). Each election must be 100% in
either stock or interest. Once an election is made to invest in the Company
common stock, that election with respect to such stock will be tracked on the
basis of the number of shares allocated to such account and cannot be changed.
With respect to future allocations, an election may be made to select the
interest investment.

 

 

b)

In order to make a new election, the Participant must submit an Investment
Election Form to the Administrator no later than 30 days prior to the beginning
of each Plan Year specifying the investment election for the following Plan
Year, otherwise if no timely submission of an investment election is made, the
immediately preceding election shall be followed. In the absence of a prior
election form, the Participant's account shall be deemed to be invested in
DENTSPLY Common Stock. Investment exchanges of a Participant's existing DENTSPLY
Contribution Account shall not be permitted.

 

 

c)

Earnings will be credited for whole years only, except of the year of
distribution for which earnings will be credited up to the last business day of
the month immediately preceding the date of distribution. As soon as practicable
after the end of each Plan Year (and at such additional times as the
Administrator may determine), the Administrator shall furnish each Participant
with a statement of the balance credited to the Participant's DENTSPLY
Contribution Account. Upon a Change of Control, as defined in 2.4, the method of
crediting earnings may not be modified or amended.

 

 

d)

The determination of the Company common stock share price for purposes of annual
allocations shall be made as of December 31 for allocations to be made for that
year. For accounts which are based on investment in Company stock, dividends for
a year shall be allocated in the form of Company stock and shall be based on the
beginning of the year balance of shares in the account and the dividends paid
during the year for such shares. Dividend allocations shall be made at the same
time as allocations of other contributions.

 

--------------------------------------------------------------------------------

ARTICLE VII

FUNDING AND PARTICIPANT'S INTEREST

 

7.1

Supplemental Executive Retirement Plan Unfunded. This Supplemental Executive
Retirement Plan shall be unfunded and no trust shall be created by or for the
Plan. The crediting to each Participant's DENTSPLY Contribution Account, as the
case may be, shall be made through recordkeeping entries. No actual funds shall
be set aside; provided, however, that nothing herein shall prevent the Employer
from establishing one or more grantor trusts from which benefits due under this
Supplemental Executive Retirement Plan may be paid in certain instances. The
Employer shall pay all distributions from its general assets and a Participant
(or his or her Beneficiary) shall have rights of a general, unsecured creditor
against the Employer for any distributions due hereunder. The Supplemental
Executive Retirement Plan constitutes a mere promise by the Employer to make
benefit payments in the future.

 

7.2

Participant's Interest in Plan. A Participant has an interest only in the cash
value of the amount credited to his account. A Participant has no rights or
interests in any specific funds, DENTSPLY stock or other securities.

 

 

--------------------------------------------------------------------------------

ARTICLE VIII

ADMINISTRATION AND INTERPRETATION

 

8.1

Administration. The Committee shall be in charge of the overall Operation and
administration of this Supplemental Executive Retirement Plan. The Committee
has, to the extent appropriate and in addition to the powers described elsewhere
in this Plan, full discretionary authority to construe and interpret the terms
and provisions of the Plan; to adopt, alter, and repeal administrative rules,
guidelines and practices governing the Plan; to perform all acts, including the
delegation of its administrative responsibilities to advisors or other persons
who may or may not be employees of the Employer; and to rely upon the
information or opinions of legal counsel or experts selected to render advise
with respect to the Plan, as it shall deem advisable, with respect to the
administration of the Plan.

 

8.2

Interpretation. The Committee may take any action, correct any defect, supply
any omission or reconcile any inconsistency in the Supplemental Executive
Retirement Plan, or in any election hereunder, in the manner and to the extent
it shall deem necessary to carry the Supplemental Executive Retirement Plan into
effect or to carry out the Employer's purposes in adopting the Plan. Any
decision, interpretation or other action made or taken in good faith by or at
the direction of the Employer or the Committee arising out of or in connection
with the Supplemental Executive Retirement Plan, shall be within the absolute
discretion of each of them, and shall be final, binding, and conclusive on the
Employer, and all Participants and Beneficiaries and their respective heirs,
executors, administrators, successors, and assigns. The Committee's
determinations hereunder need not be uniform, and may be made selectively among
Eligible Employees, whether or not they are similarly situated.

 

8.3

Records and Reports. The Administrator shall keep a record of proceedings and
actions and shall maintain or cause to be maintained all such books of account,
records, and other data as shall be necessary for the proper administration of
the Plan. Such records shall contain all relevant data pertaining to individual
Participants and their rights under this plan. The Committee shall have the duty
to carry into effect all rights or benefits provided hereunder to the extent
assets of the Employer are properly available.

 



--------------------------------------------------------------------------------

Payment of Expenses.

 

8.4

(a)

Claims: The Employer shall bear all expenses incurred by the Committee or the
Administrator in administrating this plan. If a claim or dispute arises
concerning the Committee or the rights of a Participant or Beneficiary to
amounts contributed under this Plan, regardless of the party by whom such claim
or dispute is initiated, each party shall bear their own costs and expenses in
asserting or defending against such claim, except that, if a Participant is the
prevailing party in such matter, the Employer shall, upon presentation of
appropriate vouchers, pay all costs and expenses of the participant, including
reasonable attorney's fees, court costs, and ordinary and necessary
out-of-pocket costs of attorneys, billed to and payable by the Participant or by
anyone claiming under or through the Participant (such person being hereinafter
referred to as the “Participant's Claimant”), in connection with the bringing,
prosecuting, defending, litigating, negotiating, or setting of such claim or
dispute.

 

 

(b)

In the case of any claim or dispute initiated by a Participant or the
Participant's Claimant, such claim shall be made, or notice of such dispute
given, with specific reference to the provisions of this Plan, to the
Administrator within two (2) years (three (3) years in the event of a Change of
Control) after the occurrences of the event giving rise to such claim or
dispute.

 

8.5

Indemnification for Liability. The Employer shall indemnify the Committee and
the Administrator and the employees of the Employer to whom the Administrator
delegates duties under this Plan, against any and all claims, losses, damages,
expenses and liabilities arising from their responsibilities in connection with
this Plan, unless the same is determined to be due to gross negligence or
willful misconduct.

 

8.6

Claims Procedure. If a claim for benefits or for participation under this Plan
is denied in whole or in part, a Participant will receive written notification.
The notification will include specific reasons for the denial, specific
reference to pertinent provisions of this Plan, a description of any additional
material or information necessary to process the claim and why such material or
information is necessary, and an explanation of the claims review procedure.

 

8.7

Review Procedure. Within ninety (90) days after the claim is denied, a
participant (or his duly authorized representative) may file a written request
with the Administrator for a review of his denied claim. The Participant may
review pertinent documents that were used in processing his claim, submit
pertinent documents, and address issues and comments in writing to the
Administrator. The Administrator will notify the Participant of the Committee's
final decision in writing. In such response, the Administrator will explain the
reason for the decision, with specific references to pertinent Supplemental
Executive Retirement Plan provisions on which that decision was based.

 

 

--------------------------------------------------------------------------------

ARTICLE IX

AMENDMENT AND TERMINATION

 

9.1

Amendment and termination. The Committee shall have the right, at any time to
amend or terminate this Supplemental Executive Retirement Plan in whole or in
part or to discontinue contributions, provided that such amendment or
termination shall not adversely affect any Participant or Beneficiary under the
Supplemental Executive Retirement Plan on the basis of amounts allocated to the
Participant's DENTSPLY Contribution Account. If the Supplemental Executive
Retirement Plan is discontinued with respect to future contributions,
Participants' vested DENTSPLY Contribution Accounts shall be distributed in
accordance with the provisions of Section 5.1, unless the Committee designates
that distributions shall be made on an earlier date. If the Committee designates
such earlier date, each Participant shall receive distribution of his vested
DENTSPLY Contribution Account, as specified by the Committee. If the
Supplemental Executive Retirement Plan is completely terminated by the
Committee, each Participant shall receive distribution of his vested DENTSPLY
Contribution Account in one lump sum payment of cash or in kind as of the date
of the Supplement Executive Retirement Plan termination, or in accordance with
the Plan.

 

 

--------------------------------------------------------------------------------

ARTICLE X

MISCELLANEOUS PROVISIONS

 

10.1

Right of Employer to Take Employment Actions. The adoption and maintenance of
this Supplemental Executive Retirement Plan shall not be deemed to constitute an
employment contract between the Employer an any Eligible Employee, not to be a
consideration for, nor an inducement or condition of, the employment of any
person. Nothing herein contained, or any action taken hereunder, shall be deemed
to give any Eligible Employee the right to be retained in the employ of the
Employer or to interfere with the right of the Employer to discharge any
Eligible Employee at any time, nor shall it be deemed to give to the Employer
the right to require the Eligible Employee to remain in its employ, nor shall it
interfere with the Eligible Employee’s right to terminate his or her employment
at any time. Nothing in this Plan shall prevent the Employer from amending,
modifying, or terminating any other benefit plan.

 

10.2

Alienation of Assignment of Benefits. A Participant’s rights and interest under
the Supplemental Executive Retirement Plan shall not be assigned or transferred
except as otherwise provided herein, and the Participant’s rights to benefit
payment under the Supplemental Executive Retirement Plan shall not be subject to
alienation, pledge or garnishment by or on behalf of creditors (including heirs,
beneficiaries, or dependents) of the Participant or of the Beneficiary.
Notwithstanding the preceding, the Administrator may direct distributions in
accordance with the Plan to an alternate payee pursuant to a Qualified Domestic
Relations Order (QDRO), as defined in Section 414(p) of the Internal Revenue
Code of 1986, as amended, prior to any distribution date described in Article V.

 

10.3

Right to Withhold. To the extent required by law in effect at the time of
distribution is made from the Supplemental Executive Retirement Plan, the
Employer of its agents shall have the right to withhold or deduct from any
distributions or payments any taxes required to be withheld by federal, state or
local governments.

 

10.4

Construction. All legal questions pertaining the Supplemental Executive
Retirement Plan shall be determined in accordance with the laws of the State of
Pennsylvania, to the extent such laws are not superseded by the Employee
Retirement Income Security Act of 1974, as amended, or any other federal law.

 

10.5

Headings. The headings of the Articles and Sections of this Supplemental
Executive Retirement Plan are for reference only. In the event of a conflict
between a heading and the contents of an Article or Section, the contents of the
Article or Section shall control.

 

10.6

Number and Gender. Whenever any words used herein are in the singular form, they
shall be construed as though they were also used in the plural form in all cases
where they would apply, and references to the male gender shall be construed as
applicable to the female gender where applicable, and vice versa.

 

 

misc/SERP Plan Document Final

 



--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

 

DENTSPLY INTERNATIONAL INC

 

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

 

(Effective January 1, 1999 as amended)

 

 

 

 

 

 

Revision Date: December 10, 2002

 

 



 

--------------------------------------------------------------------------------

DENTSPLY INTERNATIONAL

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

 

ARTICLE I

INTRODUCTION

1

1.1

Name

1

1.2

Effective Date

1

1.3

Purpose

1

 

 

 

ARTICLE II

DEFINITIONS

2

2.1

"Administrator"

2

2.2

“Affiliates”

2

2.3

"Beneficiary"

2

2.4

"Board"

2

2.5

"Change in Control"

2

2.6

"Committee"

3

2.7

“Company”

3

2.8

"Compensation"

3

2.9

"Credited Service"

4

2.10

"DENTSPLY Contribution Account"

4

2.11

"Disability"

4

2.12

"Eligible Employee"

4

2.13

"Employer"

4

2.14

"Participant"

4

2.15

"Plan Year"

4

2.16

"Plan"

4

 

 

 

ARTICLE III

PARTICIPATION BY ELIGIBLE EMPLOYEES

5

3.1

Participation

5

3.2

Immediate Cash-Out of Ineligible Employee

5

 

 

 

ARTICLE IV

DENTSPLY CONTRIBUTIONS

6

4.1

Annual Contribution

6

4.2

Vesting of DENTSPLY Contributions

6

4.3

Foreign Participants

7

4.4

Forfeiture of Benefits

7

 

 

 

ARTICLE V

DISTRIBUTIONS

8

5.1

Distribution Date

8

5.2

Method of Payment

8

5.3

Distributions on Death

8

5.4

Distributions on Change of Control

8

5.5

Valuation of Distributions

8

 

 

 

ARTICLE VI

ACCOUNTS

9

6.1

DENTSPLY Contribution Account

9

6.2

Crediting of Earnings and Statement of Account

9

 

 

 

ARTICLE VII

FUNDING AND PARTICIPANT'S INTEREST

10

7.1

Supplemental Executive Retirement Plan Unfunded

10

7.2

Participant's Interest in Plan

10

 

(i)

 

 



 

--------------------------------------------------------------------------------



ARTICLE VIII

ADMINISTRATION AND INTERPRETATION

11

8.1

Administration

11

8.2

Interpretation

11

8.3

Records and Reports

11

8.4

Payment of Expenses

12

8.5

Indemnification for Liability

12

8.6

Claims Procedure

12

8.7

Review Procedure

12

 

 

 

ARTICLE IX

AMENDMENT AND TERMINATION

13

9.1

Amendment and Termination

13

 

 

 

ARTICLE X

MISCELLANEOUS PROVISIONS

14

10.1

Right of Employer to Take Employment Actions

14

10.2

Alienation of Assignment of Benefits

14

10.3

Right to Withhold

14

10.4

Construction

14

10.5

Headings

14

10.6

Number and Gender

14

 

 

 



 

--------------------------------------------------------------------------------



FIRST AMENDMENT TO THE AMENDED AND RESTATED

DENTSPLY INTERNATIONAL INC.

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

 

          WHEREAS, DENTSPLY International Inc (the "Company") maintains the
DENTSPLY International Inc. Supplemental Executive Retirement Plan (the "Plan")
for a select group of Eligible Employees, as defined in Section 2.12 of the
Plan; and

 

          WHEREAS, the Company most recently amended and restated the Plan on
December 10, 2002; and

 

          WHEREAS, pursuant to Section 9.1 of the Plan, the Company is
authorized to amend the Plan at any time; and

 

          WHEREAS, the Company desires to amend the Plan, effective January 1,
2009, to make certain changes to comply with Section 409A of the Internal
Revenue Code of 1986, as amended, and the regulations promulgated thereunder;
and

 

          WHEREAS, the Company desires to exempt from this amendment all
contributions that were deferred and fully vested as of December 31, 2004 (the
"Grandfathered Amounts");

 

          NOW, THEREFORE, the Plan is hereby amended, effective for all
participants in the Plan on January 1, 2009, except with respect to
Grandfathered Amounts, as follows:

 

1. Section 2.5 of the Plan is hereby deleted from the Plan in its entirety and
the following is substituted in lieu thereof:

 

 

"2.5

"Change in Control" shall mean the occurrence, at any time during the term of
the Plan, of any of the following events:

 

 

"(a)

The acquisition by any individual, entity or group (within the meaning of
Section 12(d)(3) of the Exchange Act) (a "Person") (other than the Company or
any benefit plan sponsored by the Company) of beneficial ownership (within the
meaning of Rule 13d-3 under the Exchange Act), within a consecutive twelve (12)
month period, of 30% or more of either (i) the then outstanding shares of the
Common Stock (the "Outstanding Common Stock") or (ii) the combined voting power
of the then outstanding securities of the Company entitled to vote generally in
the election of directors (the "Voting Securities"); or

 

 



--------------------------------------------------------------------------------

 

 

"(b)

Individuals who, as of the effective date of the Plan, constitute the Board (the
"Incumbent Board") cease for any reason to constitute at least one-half (1/2) of
the Board (rounded down to the nearest whole number) within a consecutive twelve
(12) month period, provided that any individual whose election or nomination for
election was approved by a vote of at least a majority of the directors then
comprising the Incumbent Board shall be considered as though such individual
were a member of the Incumbent Board, but excluding, for this purpose, any such
individual whose initial assumption of office is in connection with an actual or
threatened election contest relating to the election of the Directors of the
Company (as such terms are used in Rule 14a-11 of Regulation 14A under the
Exchange Act); or

 

 

"(c)

Consummation by the Company of a reorganization, merger, or consolidation (a
"Business Combination"), in each case, with respect to which all or
substantially all of the individuals and entities who were the respective
beneficial owners of the outstanding common stock and voting securities
immediately prior to such Business Combination, do not, following such Business
Combination, beneficially own, directly or indirectly, more than 50% of,
respectively, the then outstanding voting securities entitled to vote generally
in the election of directors, as the case may be, of the corporation resulting
from such Business Combination in substantially the same proportion as their
ownership immediately prior to such Business Combination of the outstanding
common stock and voting securities, as the case may be; or

 

 

"(d)

Consummation of a complete liquidation or dissolution of the Company, or sale or
other disposition of all or substantially all of the assets of the Company other
than to a corporation with respect to which, following such sale or disposition,
more than 50% of, respectively, the then outstanding shares of common stock and
the combined voting power of the then outstanding voting securities entitled to
vote generally in the election of directors is then owned beneficially, directly
or indirectly, by all or substantially all of the individuals and entities who
were the beneficial owners, respectively, of the outstanding common stock and
voting securities immediately prior to such sale or disposition in substantially
the same proportions as their ownership of the outstanding common stock and
voting securities, as the case may be, immediately prior to such sale or
disposition."

 

 



 

--------------------------------------------------------------------------------

 

2. Section 2.11 of the Plan is hereby deleted from the Plan in its entirety and
the following is substituted in lieu thereof:

 

 

"2.11

"Disability" shall mean, except as may otherwise be required by Section 409A of
the Internal Revenue Code of 1986, as amended, and the regulations promulgated
thereunder ("Section 409A"), that a Participant either (i) is unable to engage
in any substantial gainful activity by reason of any medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than twelve (12) months; or
(ii) by reason of any medically determinable physical or mental impairment which
can be expected to result in death or can be expected to last for a continuous
period of not less than twelve (12) months, is receiving (and has received for
at least three (3) months) income replacement benefits under any
Company-sponsored disability benefit plan. A Participant who has been determined
to be eligible for Social Security disability benefits shall be presumed to have
a Disability as defined herein."

 

3. Section 2.17 is hereby added to the Plan as follows:

 

 

"2.17

"Separation from Service" shall have the meaning set forth in Treasury
Regulations Section 1.409A-2(a)(8). For purposes of this definition, a
Participant shall be deemed to have a Separation from Service on the date on
which he and the Company reasonably anticipate that no further services would be
performed after such date or that the level of bona fide services he would
perform after such date would permanently decrease to no more than 20% of the
average level of bona fide services performed over the immediately preceding
thirty-six (36) month period (or the full period of employment if less than
thirty-six (36) months). Notwithstanding the above, no Separation from Service
shall be deemed to occur while the Participant is on military leave, sick leave
or other bona fide leave of absence until the latest of (i) six (6) months after
commencement of the leave, other than for a Disability, (ii) twenty-nine (29)
months after commencement of leave as the result of a Disability, or (iii) the
date on which the Participant ceases to have a legally protected right to
reemployment under an applicable statute or by contract."

 

 



 

--------------------------------------------------------------------------------

 

4. Section 2.18 is hereby added to the Plan as follows:

 

 

"2.18

"Specified Employee" shall have the meaning set forth in Treasury Regulations
Section 1.409A-1(h). "

 

5. Section 3.2 is hereby amended by deleting such Section from the Plan in its
entirety and substituting the following in lieu thereof:

 

 

"3.2

Ineligible Employee. This Supplemental Executive Retirement Plan is intended to
be an unfunded "top-hat" plan, maintained primarily for the purpose of providing
retirement benefits for a select group of management or highly compensated
employees. If a Participant ceases to be an Eligible Employee, the Participant's
account balance shall continue to be deferred until the earliest occurrence of
an event specified in Section 5, and no further contributions shall be made on
such Participant's behalf until and unless he resumes his status as an Eligible
Employee."

 

6. Section 5.1 is hereby deleted from the Plan in its entirety and the following
is substituted in lieu thereof:

 

 

"5.1

Distribution Date. Distribution of a Participant's vested DENTSPLY Contribution
Account, subject to the elections provided for in Section 5.2, shall be made, or
shall commence, within thirty (30) days following the Participant's termination
of employment for any reason; provided, however, that no payment shall be
permitted unless such termination qualifies as a Separation from Service;
provided further, however, that, notwithstanding anything in the Plan or
election by the Participant to the contrary, in the case of a Participant who is
a Specified Employee as of the date of such Participant's termination of
employment, any amounts that become payable upon such Participant's termination
from employment shall be held for delayed payment and shall be distributed on or
immediately after the date which is six (6) months after the date of such
Participant's termination of employment (and shall be adjusted for earnings or
losses in accordance with Section 6.2 pending payment)."

 

 



 

--------------------------------------------------------------------------------

 

7. Paragraph "b." of Section 5.2 is hereby deleted from the Plan in its entirety
and the following is substituted in lieu thereof:

 

"b. The Participant may make an irrevocable election to have his or her benefit
distributed in annual installments for a period of up to five (5) years from the
date of the first distribution, which shall be a date designated in the election
form no later than one (1) year from the date of termination of employment. This
irrevocable election shall be made by submitting a completed Election of Payment
Form to the Administrator as soon as practicable upon the Eligible Employee
becoming a Participant, but, in any event, no later than thirty (30) days after
the Eligible Employee first becomes a Participant. In the absence of a timely
election, the Participant shall be deemed to have elected to receive his
distribution in a single lump-sum payment at termination of employment.
Notwithstanding the foregoing, a Participant's Election of Payment Form most
recently filed on or before December 31, 2008 with respect to his DENSTPLY
Contribution Account and not revoked or modified on or before such date shall be
deemed effective with respect thereto and shall be irrevocable after December
31, 2008."

 

8. Section 5.4 is hereby deleted from the Plan in its entirety and the following
is substituted in lieu thereof:

 

 

"5.4

Distribution on Change in Control. In the event of a Change in Control as
defined in this Plan, each Participant shall receive the value of his DENTSPLY
Contribution Account in a single lump-sum payment no later than sixty (60) days
after the effective date of such Change in Control."

 

 



 

--------------------------------------------------------------------------------

9. Section 8.8 is hereby added to the Plan at the end Article VIII as follows:

 

 

"8.8.

Section 409A. Notwithstanding anything in the Plan to the contrary, all
provisions of the Plan shall be construed and interpreted to comply with Section
409A, and, if necessary, any provision shall be null and void to the extent such
provision (or part thereof) fails to comply with Section 409A. To the extent
that any amount becomes payable under the Plan to a Specified Employee on
account of termination of employment, any such payments shall be delayed by six
months to the extent necessary to comply with the requirements of Section 409A."

 

10. Section 9.1 is hereby amended by adding the following at the end thereof:

 

"Notwithstanding anything in this Section 9.1 to the contrary, any distribution
pursuant to this Section 9.1 upon termination of this Plan other than at the
time and in the form elected under Section 5 shall be made only if and to the
extent such termination satisfies applicable requirements under Section 409A and
the regulations thereunder."

 

11. Section 10.2 is amended by deleting the heading thereto and replacing it
with the following:

 

 

"10.2

Alienation or Assignment of Benefits."

 

          IN WITNESS WHEREOF, the Company has caused its authorized officer to
execute this amendment this 31st day of December 2008.

 

DENTSPLY INTERNATIONAL INC.

 

By:  /s/ Christopher T. Clark

Name:  Christopher T. Clark

Title:  Executive Vice-President and Chief Operating Officer

 

 

(ii)

 

 



 

 